UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1955



MICHAEL E. TACCINO, SR.,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security Administration,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Paul W. Grimm, Magistrate Judge. (1:05-
cv-00602-PWG)


Submitted:   March 21, 2007                 Decided:   April 19, 2007


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Taccino, Sr., Appellant Pro Se.        Allen F. Loucks,
Assistant United States Attorney, John Walter Sippel, Jr., Kristine
L. Sendek Smith, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael E. Taccino, Sr., appeals the district court’s

order granting the Commissioner’s motion for summary judgment in

his claim for additional monthly disability insurance benefits. We

have reviewed the record and the magistrate judge's opinion* and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the magistrate judge. See Taccino v. Barnhart, No. 1:05-

cv-00602-PWG (D. Md. June 21, 2006).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C.A. § 636(c) (West Supp. 2005).

                               - 2 -